TEAGUE, Judge,
concurring.
I agree with the majority opinion that the provisions of Art. 26.04, V.A.C.C.P., are inapplicable to this cause.1 That statute *698provides in part that whenever the court determines at arraignment or at any time prior to arraignment that the accused is too poor to employ counsel, the court shall appoint him counsel, unless he waives his right to the assistance of counsel. The statute also provides: “The appointed counsel is entitled to ten days to prepare for trial, but may waive the time by written notice, signed by the counsel and the accused.” A clear reading of the statute makes it obvious that it has no application whatsoever to a proceeding to determine whether the defendant’s guilt should be adjudicated. The statute expressly does not apply to appointment of counsel after arraignment. However, a statutory exception to this statement is the fact that in a proceeding to revoke a defendant’s “regular” probation, Art. 26.04, supra, is applicable. See Art. 42.12, Sec. 3b, V.A.C.C.P. However, Art. 42.12, Sec. 3d (b), V.A.C.C.P., which governs the procedure for adjudicating the guilt of a defendant who has been placed on deferred probation, does not contain a like provision. Thus, the majority correctly rules against the appellant.
I write only because the majority opinion does not discuss the related question of whether appellant was deprived of due process or due course of law, as guaranteed by the respective constitutions, when the hearing on the State’s motion to adjudicate his guilt occurred just two days after counsel was appointed to represent him.
“Deferred Probation” is a strange animal in our law, as evidenced by this Court’s past decisions that have discussed this kind of probation. See the cases cited on page 772 of the dissenting opinion that I filed in Daniels v. State, 615 S.W.2d 771 (Tex.Cr.App.1981). I believe that the primary purpose of the State’s motion or petition to adjudicate the defendant’s guilt is nothing less than a statutory device to have the defendant brought before the trial court for it to make the determination whether, after a hearing, it will adjudicate the defendant’s guilt on the original charge. Daniels, supra, at 773. When a defendant is brought before the trial judge for him to make the determination whether the defendant’s deferred probation should be revoked, I believe that such legally amounts only to a resumption of the original proceeding. If the defendant was represented by court appointed counsel at the original proceeding such counsel may be recalled for him to represent the defendant at the hearing on the State’s motion or petition to adjudicate the defendant’s guilt, or the trial judge could appoint new counsel for purposes of the hearing. There is, however, no statutory period of time allowed for such counsel to prepare for the hearing. Thus, as to just how much time counsel and his client should be given in order to prepare for the hearing must be decided on a case by case basis and becomes a question of whether the defendant has been deprived of due process or due course of law. In this instance, appellant has not established that he was deprived of due process or due course of law. He is not entitled to any relief.
In this instance, neither counsel for appellant nor appellant himself objected to proceeding with the hearing on February 24, 1983, two days after counsel was appointed to represent appellant, nor did ei*699ther move to have the hearing continued until another day, in order that they might more fully prepare for the hearing. Appellant also does not claim that he has been harmed or injured by proceeding with the hearing in less than the usual ten days’ time that most trial courts allow counsel to prepare for a hearing on a State’s motion or petition to adjudicate a defendant’s guilt. Because appellant has not shown a deprivation of due process or due course of law he is not entitled to any relief.
I concur.

. However, I am unable to understand why the majority opinion cites, much less quotes from *698Hill v. State, 480 S.W.2d 200 (Tex.Cr.App.1971), (On Appellant’s Motion for Rehearing), which should be expressly overruled for the reasons expressed in the dissenting opinion that was filed by Presiding Judge Onion in Hill v. State, supra. In Hill, supra, a majority of this Court held that conducting a hearing on a motion to revoke "regular” probation less than ten days after appointment of counsel, as provided by Art. 26.04, supra, was not error. However, Hill v. State, supra, is inapplicable to this cause for the simple reason that in this cause we are not dealing with a State’s motion or petition to revoke "regular” probation, but, instead, are dealing with a State’s motion to adjudicate the appellant’s guilt. “The procedure provided for deferred adjudication is different from the other type or types of probation provided by the statute, and it is clear the Legislature intended that after adjudication of guilt following deferred adjudication the assessment of punishment shall be as if the adjudication of guilt had not been deferred.” McNew v. State, 608 S.W.2d 166, 177 (Tex.Cr.App.1980). (On Appellant’s Motion for Rehearing).